Citation Nr: 1418566	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected status-post fracture degenerative joint disease of the first metatarsophalangeal joint of the first right toe, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran had active service from December 1969 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2012, the Veteran testified before the undersigned at a Board hearing held at the RO.  A transcript of the hearing is included in the record.  In January 2014, the Board remanded the claim on appeal for additional development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

Relevant evidence has not been added to the record since the most recent supplemental statement of the case (SSOC) dated in January 2014.  38 C.F.R. 
§§ 19.31, 20.1304 (2013).   


FINDINGS OF FACT

1.  The Veteran has experienced during the appeal period severe pain as a result of degenerative joint disease of the first metatarsophalangeal joint of the first right toe.  

2.  No evidence of record indicates that the Veteran has bilateral flat feet or bilateral claw feet.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent, for degenerative joint disease of the first metatarsophalangeal joint of the first right toe, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of a February 2009 letter to the Veteran which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also had a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records and reports, and in providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the claim has been obtained.  VA obtained relevant VA treatment records, and offered to retrieve treatment records from private providers.  The Veteran has not indicated that there are additional records that VA should obtain on his behalf.  VA afforded the Veteran the opportunity to testify before the Board in support of his claim, which he did.  And VA provided the Veteran with VA compensation examination of his foot disability.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.



The Claim for an Increased Rating

The Veteran seeks a higher disability rating for his service-connected degenerative joint disease of the first metatarsophalangeal joint of the first right toe.  

The Veteran's service treatment records document that he dropped a heavy object on his right foot during service, which caused a fracture in the first metatarsophalangeal joint.  He has been service connected for the residuals of the injury since December 2002.  Since February 2006, the disorder has been rated as 30 percent disabling.  On January 21, 2009, the RO received the Veteran's claim for increased rating for the right first toe disability.  In the April 2009 rating decision on appeal, the RO denied his claim.  

In this decision, the Board will consider whether a higher rating has been warranted from January 21, 2008 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  VAOPGCPREC 9-98. 

The RO has rated the service-connected right first toe disability under Diagnostic Code (DC) 5299-5284.  Under 38 C.F.R. § 4.27, unlisted disabilities can be rated analogously with the first two digits selected from that part of the rating schedule most closely identifying the part or system of the body involved, and the last two digits "99."  38 C.F.R. § 4.20.  Foot injuries are addressed under DC 5284.  Ratings of 10, 20, and 30 percent are authorized for moderate, moderately severe, and severe symptoms, respectively.  As the Veteran has been rated as 30 percent disabled for the entire appeal period (i.e., from January 21, 2008), a rating increase under DC 5284 is unwarranted.  

The Board has reviewed other sections of the code to determine whether a higher rating could be assigned under another DC.  For example, the Board has looked to DCs 5170 to 5173 - which address amputation of the toes - but the highest rating assigned thereunder is 30 percent.  Under the foot-specific codes, two DCs authorize a rating in excess of 30 percent - DC 5276, which rates flat foot, authorizes a 50 percent evaluation for bilateral flat feet, while DC 5278, which rates claw foot, authorizes a 50 percent for "marked" bilateral claw foot.  The Board has reviewed the medical evidence dated from 2006 to 2013, which includes VA treatment records and a VA compensation examination report addressing the right foot disability.  As none of this evidence indicates either flat foot or claw foot, the higher evaluations under DCs 5276 and 5278 are unavailable here.  Finally, Deluca criteria do not lead to a higher evaluation either because none of the DCs addressing the Veteran's toe disability involves rating limitation of motion in the toes.  Nevertheless, suffice it to say that the Veteran has limitation with his toe, which is painful.  That is why he has been assigned a 30 percent rating for severe symptoms. 

In sum, the scheduler criteria do not authorize a rating in excess of 30 percent for the Veteran's service-connected first metatarsophalangeal joint of the first right toe.  
  
      Extraschedular Rating

The Board must still consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The disability at issue - painful arthritis in the toe - is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.114, 4.124a.  As detailed above, the Veteran did not manifest the symptomatology that would have warranted a higher schedular rating such as flat foot or claw foot.  Rather, the schedular criteria directly address the disability he has experienced during the appeal period (i.e., severe toe arthritis).  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115.

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still be unwarranted.  The evidence does not suggest, and the Veteran did not contend, that his toe disability causes marked absence from work or results in hospitalizations.  38 C.F.R. § 3.321(b)(1); Johnson v. Shinseki, 26 Vet.App. 237, 247.  The Veteran has not been hospitalized for his toe pain.  As to employment, the evidence indicates that the Veteran has been retired.  Further, no evidence indicates that the toe pain alone prevents him from employment.  During his hearing before the undersigned, the Veteran indicated that, in his profession as a painter, his foot pain might cause him disability.  However, no evidence of record demonstrates that the toe pain prevents him from engaging in productive employment.  Thus, even if his disability picture were exceptional or unusual, referral for extraschedular evaluation would not be warranted.  See Thun, supra.  


ORDER

Entitlement to an increased rating for service-connected status-post fracture degenerative joint disease of the first metatarsophalangeal joint of the first right toe is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


